Case
Case 2:20-cv-00559-JCM-BNW
     2:20-cv-00559-JCM-BNW Document
                           Document 12
                                    11 Filed
                                       Filed 09/11/20
                                             09/08/20 Page
                                                      Page 1
                                                           1 of
                                                             of 3
                                                                3
Case
Case 2:20-cv-00559-JCM-BNW
     2:20-cv-00559-JCM-BNW Document
                           Document 12
                                    11 Filed
                                       Filed 09/11/20
                                             09/08/20 Page
                                                      Page 2
                                                           2 of
                                                             of 3
                                                                3
Case
Case 2:20-cv-00559-JCM-BNW
     2:20-cv-00559-JCM-BNW Document
                           Document 12
                                    11 Filed
                                       Filed 09/11/20
                                             09/08/20 Page
                                                      Page 3
                                                           3 of
                                                             of 3
                                                                3



           8th




                                 ORDER
 The parties' stipulation is GRANTED in part and DENIED in part. The Court will
 grant the parties an additional 60 days of discovery, rather than 120 days. The
 Court is happy to consider additional extensions if the parties cannot safely
 complete discovery within the extended period. However, if the parties again move
 or stipulate to extend discovery, the parties should endeavor to provide a more
 detailed explanation about why discovery cannot be completed within the extend
 period.




                  10th
